         Case 2:06-cr-00253-JAM Document 130 Filed 07/31/20 Page 1 of 7

1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                          EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,            No.   2:06-cr-0253-JAM
12                    Plaintiff,
13           v.                               ORDER DENYING MOTION TO REDUCE
                                              TERM OF IMPRISONMENT
14       DANA SCOTT MCINTIRE,
15                    Defendant.
16

17           Before the Court is Defendant Dana Scott McIntire’s

18   (“Defendant”) Pro Se Motion for a Reduction of Sentence pursuant

19   to the First Step Act and Amendment 782.           Mot., ECF No. 124.

20   Defendant contends that if he were to be sentenced today, his

21   sentence would be substantially lower based on the aforementioned

22   legal authority, and that his circumstances are “extraordinary

23   and compelling” enough to warrant a reduction in sentence.              Id.

24   at 2.     The Government opposes Defendant’s motion.          Opp’n, ECF

25   129.1    For the reasons set forth below, the Court DENIES

26   Defendant’s motion.

27
     1 Although Defendant’s reply brief was due July 14, ECF No. 128,
28   he failed to file a reply brief.
                                      1
      Case 2:06-cr-00253-JAM Document 130 Filed 07/31/20 Page 2 of 7

1

2           I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

3        Pursuant to a plea agreement, Defendant plead guilty          on

4    June 13, 2011 to: (1) possession with intent to distribute at

5    least 50 grams of methamphetamine, in violation of 21 U.S.C.

6    § 841(a)(1), and (2) possession of pseudoephedrine knowing and

7    having cause to believe it would be used to manufacture

8    methamphetamine, in violation of 21 U.S.C. § 841(c)(2).

9    Judgment, ECF No. 124, at 1.

10       In preparation for sentencing, the probation officer

11   assigned to the case made a Presentence Investigation Report

12   (“PSR”) describing Defendant’s characteristics and his conduct.

13   Opp’n at 2.    After converting the amount of Methamphetamine and

14   Pseudoephedrine Defendant possessed to its Marijuana equivalency,

15   the probation officer found Defendant was responsible for 3,177

16   kilograms.    Id. (citing PSR ¶ 27).     At that time, possessing more

17   than 3,0000 kilograms Marijuana but less than 10,000 kilograms,

18   established a base offense level of 34 under U.S.S.G

19   § 2D1.1(c)(3).    Id. (citing PSR ¶ 28).      The probation officer

20   then added a 2-level increase for possessing a dangerous weapon
21   pursuant U.S.S.G § 2D1.1(b)(1) and a 6-level increase for

22   creating a substantial risk of harm to his girlfriend’s two

23   children pursuant U.S.S.G § 2D1.1(b)(1), which increased the

24   offense level to 42.    Id. (citing PSR ¶ 29-32).       The probation

25   officer also made a 2-level reduction because of Defendant’s

26   acceptance of responsibility for his offense pursuant U.S.S.G.
27   3E1.1(A), and a 1-level reduction for assisting the Government in

28   its investigation pursuant U.S.S.G 3E1.1(b).         Id. at 3 (citing
                                          2
      Case 2:06-cr-00253-JAM Document 130 Filed 07/31/20 Page 3 of 7

1    PSR ¶ 34-35).       The probation officer therefore found the

2    Defendant had an offense level of 39 with a resulting Guideline

3    range of 360 months-life in prison.       Id.

4            At his sentencing, this Court adopted the PSR recommendation

5    and found an offense level of 39, criminal history category VI,

6    and a Guideline range of 360 months-life in prison.          Sentencing

7    Hearing Minutes, ECF No. 122.       Accepting the Rule 11(c)(1)(C)

8    plea agreement, the Court varied downward 60 months from the low-

9    end of the Guidelines range and sentenced Defendant to 300 months

10   in prison.    Id.     Defendant is currently serving his sentence at

11   FCC-Yazoo City Medium Facility in Yazoo City, Mississippi.         Mot.

12   at 1.

13                                 II.   OPINION

14           A.   Legal Standard

15           A federal court may generally “not modify a term of

16   imprisonment once it has been imposed.”         18 U.S.C. § 3582(c).

17   However, federal courts are authorized to modify an imposed

18   sentence, if the relevant sentencing range was lowered

19   subsequent to a defendant’s original sentence or if the Court

20   finds Defendant’s circumstances to be “extraordinary and
21   compelling reasons warrant[ing] such a reduction.”          Id.

22           To determine whether a sentence reduction is appropriate

23   under Section 3582(c), the court must employ a two-step inquiry.

24   Dillon v. United States, 560 U.S. 817, 826 (210).          First, the

25   court must determine whether a sentence reduction is consistent

26   with applicable policy statements issued by the Sentencing
27   Commission.     Id.   If it is not, the inquiry stops there.      But if

28   it is, the court must then consider whether the reduction is
                                           3
      Case 2:06-cr-00253-JAM Document 130 Filed 07/31/20 Page 4 of 7

1    warranted by the sentencing factors set forth in 18 U.S.C.

2    Section 3553(a).      Id.

3        B.     Analysis

4               1.     Amendment 782

5        On November 1, 2014 the Sentencing Commission promulgated

6    Amendment 782, which revised the Drug Quantity table in U.S.S.G.

7    § 2D1.1 downward by two levels.        See United States Sentencing

8    Commission, Guidelines Manual (“USSG”), supp. app’x C, amend.

9    782(2014).    The Commission also promulgated Amendment 788 which

10   made Amendment 782 apply retroactively to previously-sentence

11   defendants.     See USSG, supp. app’x C., amend. 788 (2014); see

12   also U.S.S.G. §§ 1B1.10(d),(e)(1).

13       Defendant asks the Court to modify his sentence to reflect

14   the lowered sentencing range under Amendment 782.          Mot. at 8-9.

15   Indeed, after Amendment 782, the amount of drugs in this case,

16   the equivalent of 3,177 kilograms of marijuana, results in a 2-

17   level reduction from a base offense level of 34 to a base

18   offense level of 32.        Opp’n at 4 (citing U.S.S.G.

19   § 2D1.1(d)(4)).     Nevertheless, the Court cannot modify

20   Defendant’s sentence because his guideline range remains the
21   same.   Eligibility for a sentencing reduction under 18 U.S.C.

22   § 3582(c)(2) is only triggered if “the guideline range

23   applicable to that defendant has subsequently been lowered as a

24   result of an Amendment.”       U.S.S.G. § 1B1.10(a)(1).

25           Defendant’s basis for seeking an Amendment 782 reduction

26   is premised on a misunderstanding of his base level offense.
27   Defendant believes his base level offense was 32 at sentencing.

28   Mot. 13-14.     He contends “the Court clearly erred in calculating
                                           4
         Case 2:06-cr-00253-JAM Document 130 Filed 07/31/20 Page 5 of 7

1    [his] base offense level of 34.”          Id.   But Defendant’s base

2    level offense was 34 at the time of sentencing and reduced to

3    level 32 by Amendment 782.         Defendant erroneously believes

4    however that Amendment 782         reduced his base offense level to

5    30.     Mot. 9.   Amendment 782 revised U.S.S.G. § 2D1.1(d)(4) in

6    writing.     In other words, the Drug Quantity Table in Section

7    2D1.1(d)(4) already reflects the two-level downward reduction by

8    Amendment 782.      Therefore, as the table clearly shows,

9    Defendant’s reduced base offense level is 32, not 30.

10          When adjusting Defendant’s revised base offense level of 32

11   by adding the 2-level gun increase, the 6-level increase for

12   exposing children, and the 3-level reduction for acceptance of

13   responsibility imposed at sentencing, his adjusted offense level

14   is 37.     Opp’n at 5.    But because Defendant’s criminal history

15   category was and remains Category VI under USSG 4B1.1(b), his

16   resulting guideline range for an offense level of 37 remains 360

17   months-life.2      Id.   And while Defendant argues the 6-level

18   increase for exposing children should no longer apply, he

19   presents no legally cognizable basis authorizing the Court to

20   change this sentencing enhancement.          Mot. at 12.    As Defendant
21   recognizes, Amendment 782 only authorizes the Court to consider

22   the “sentence it would have originally imposed had the

23   guidelines, as amendmended, been in effect at that time.”              Id.

24   at 5.     The Court would have imposed the 6-level enhancement even

25   with the new 32 base level offense.          Accordingly, Defendant

26
27   2 Defendant also mistakenly believes that his criminal history
     category is actually IV and that his guideline range is therefore
28   292-365 even with the adjusted offense level of 37. Mot. at 9.
                                      5
      Case 2:06-cr-00253-JAM Document 130 Filed 07/31/20 Page 6 of 7

1    cannot benefit from Amendment 782.       The Court therefore need not

2    consider the Sentencing Factors set forth in Section 3553(a).

3              2.      First Step Act

4          Defendant also asks the Court to reduce his sentence under

5    the First Step Act.    Mot. at 2.    Signed into law on December 21,

6    2018, the First Step Act promoted a broad host of criminal

7    justice reforms, including sentencing reforms.         See First Step

8    Act, Federal Bureau of Prisons (last visited July 29, 2020),

9    https://www.bop.gov/inmates/fsa/.        Defendant’s basis for relying

10   on the First Step Act for a sentence reduction is unclear.          See

11   Id.   The Government therefore addresses arguments that could be

12   premised under the First Step Act’s retroactive applicability to

13   reduced statutory penalties for cocaine base offenses and under

14   the First Step Act’s “compassionate release” provisions.          Opp’n

15   at 8-9.   But from Defendant’s motion it appears as though he

16   only relies on the latter.      Mot. at 2-3.

17         The First Step Act modified 18 U.S.C. Section 3582 to grant

18   federal courts authority to modify an imposed term of

19   imprisonment in circumstances that were previously exclusively

20   under control of the Bureau of Prisons (BOP).         First Step Act,
21   Title VI § 603.    Under the First Step Act, a prisoner can bring

22   his own motion for compassionate release under 18 U.S.C.

23   § 3582(c)(1)(A), without relying on the BOP to file the motion

24   on his behalf.    But to file a motion for modification with a

25   federal court, the prisoner must first submit a request for

26   release with the Bureau of Prisons (“BOP”).         18 U.S.C.
27   § 3582(c)(1)(A).    The prisoner must then exhaust administrative

28   remedies by either (1) administratively appealing an adverse
                                          6
      Case 2:06-cr-00253-JAM Document 130 Filed 07/31/20 Page 7 of 7

1    result or (2) waiting for 30 days to pass.        Id.   Only then may a

2    prisoner, or the Director of the BOP, file a motion for

3    modification.     Id.   The court can then modify the term of

4    imprisonment after considering any relevant factors set forth in

5    Section 3553(a), and if it finds, in relevant part, that

6    “extraordinary and compelling reasons warrant such a reduction.”

7    18 U.S.C. § 3582(c)(1)(A)(i).

8        It appears Defendant asks the Court to consider the general

9    risk of COVID-19, the fact that he has served almost fifteen

10   years of incarceration, and his lowered base level offense under

11   Amendment 782, to be “extraordinary and compelling reasons” that

12   warrant a reduced sentence.      Mot. at 20-21.     But nowhere does

13   Defendant present evidence that he first submitted a request for

14   release with the BOP as required by 18 U.S.C. § 3582(c)(1)(A).

15   Accordingly, the Court cannot afford Defendant relief since he

16   has not met the threshold exhaustion requirement.

17             3.      Request for Counsel

18       In his motion, Defendant also requested an appointment of

19   Counsel under 18 U.S.C. § 3582(c)(2) and 18 U.S.C. § 30006A-(b).

20   Mot. at 22.     Defendant’s request for appointment of counsel is
21   DENIED as moot.

22                               III.    ORDER

23       For the reasons set forth above, the Court DENIES

24   Defendant’s Motion for a reduction of sentence.

25       IT IS SO ORDERED.

26   Dated: July 30, 2020
27

28
                                          7
